Exhibit 10.1

TOTAL SYSTEM SERVICES, INC.

SENIOR EXECUTIVE STOCK OPTION AGREEMENT

THIS AGREEMENT (“Agreement”) is made effective as of                    , by and
between TOTAL SYSTEM SERVICES, INC., a Georgia corporation (the “Company”), with
its principal office at One TSYS Way, Columbus, Georgia, and you (“Option
Holder”), an employee of the Company or a Subsidiary of the Company.

W I T N E S S E T H:

WHEREAS, the Board of Directors of the Company has adopted the Total System
Services, Inc. 2008 Omnibus Plan (the “Plan”); and

WHEREAS, the Company recognizes the value to it of the services of the Option
Holder and intends to provide the Option Holder with added incentive and
inducement to contribute to the success of the Company; and

WHEREAS, the Company recognizes the potential benefits of providing employees
the opportunity to acquire an equity interest in the Company and to more closely
align the personal interests of employees with those of other shareholders; and

WHEREAS, effective                    , the Compensation Committee of the Board
of Directors of the Company granted to the Option Holder, pursuant to Section 6
of the Plan, an Option in respect of the number of shares with an initial
economic value equal to the product of (a) the Option Holder’s base salary
on                    multiplied by (b) 50% of his LTIP multiplier as determined
by the Compensation Committee prior to                    . The Compensation
Committee also designated the Option a Non-Qualified Stock Option and fixed and
determined the Option price and exercise and termination dates as set forth
below.

NOW THEREFORE, in consideration of the mutual promises and representations
herein contained and other good and valuable consideration, it is agreed by and
between the parties hereto as follows:

1. The terms, provisions and definitions of the Plan are incorporated by
reference and made a part hereof. All capitalized terms in this Agreement shall
have the same meanings given to such terms in the Plan except where otherwise
noted.

2. Subject to and in accordance with the provisions of the Plan, the Company
hereby grants to the Option Holder a Non-Qualified Stock Option to purchase, on
the terms and subject to the conditions hereinafter set forth, all or any part
of the aggregate shares of the Common Stock ($0.10 par value) so granted of the
Company at the purchase price of $            per share, exercisable in the
amounts and at the times set forth in Paragraph 3 below, unless the Compensation
Committee, in its sole and exclusive discretion, shall authorize the Option
Holder to exercise all or part of the Option at an earlier date.



--------------------------------------------------------------------------------

3. The Option will vest over the period                    –                   
 (the “Vesting Period”) in accordance with the following schedule:

 

If employment continues through

   Percentage of
Option Vested        33 %       67 %       100 % 

 

  (a) In the event of Option Holder’s death or total and permanent disability,
the Option shall become 100% vested and Option Holder (or the legal
representative of Option Holder’s estate or legatee under Option Holder’s will)
shall be able to exercise the Option in full for the remainder of the Option’s
term.

 

  (b) If Option Holder retires from the Company or an Affiliate on or after the
date Option Holder attains age 65, or age 62 with 15 or more years of service,
Option Holder shall be able to exercise the Option, as follows:

 

  (i) If Option Holder retires during the first 18 months of the Vesting Period,
the Option may be exercised to the extent exercisable upon such retirement
pursuant to the schedule above. In addition, the Option also will be exercisable
for an additional percentage of the Option determined by multiplying (1) the
incremental percentage of the Option that would have become exercisable under
such schedule on the next anniversary date if Option Holder had not retired,
with such percentage to be expressed as a number of shares, by (2) the ratio of
the number of months since the immediately preceding anniversary date (or since
the date of grant, if the retirement occurs prior to             ) that Option
Holder has been employed to 12. Partial months of employment will be counted as
full months for purposes of this proration calculation. To the extent the Option
is exercisable pursuant to this paragraph; it will be exercisable for the
remainder of the Option’s term.

 

  (ii) If Option Holder retires during months 19-36 of the Vesting Period, the
Option shall become 100% vested, and Option Holder shall be able to exercise the
Option in full for the remainder of the Option’s term.

If Option Holder is involuntarily terminated by the Company or an Affiliate,
Option Holder will not be considered to have “retired” for purposes of this
Section 3(b), regardless of whether Option Holder’s separation of

 

2



--------------------------------------------------------------------------------

employment occurs on or after the date Option Holder attains age 65, or age 62
with 15 or more years of service, unless the Committee determines otherwise, in
its sole discretion.

 

  (c) In the event of Option Holder’s separation of employment for any reason
other than the reasons listed in Section 3(a) or 3(b), Option Holder shall be
able to exercise the vested portion of the Option, determined as of the date of
separation of employment, for 90 days following the date of such separation of
employment. In the event of a Change of Control (as defined in Section 2.8 of
the Plan), any applicable terms of Section 8 will supersede the terms of this
Section 3.

Unless sooner terminated as provided in the Plan or in this Agreement, the
Option shall terminate, and all rights of the Option Holder hereunder, shall
expire on                    . In no event may the Option be exercised
after                    .

4. The Option or any part thereof, may, to the extent that it is vested and
exercisable, be exercised in the manner provided in the Plan. Payment of the
aggregate Option price for the number of shares purchased and any withholding
taxes shall be made in the manner provided in the Plan.

5. The Option or any part thereof may be exercised during the lifetime of the
Option Holder only by the Option Holder and only while the Option Holder is in
the employ of the Company, except as otherwise provided in the Plan.

6. Unless otherwise designated by the Compensation Committee, the Option shall
not be transferred, assigned, pledged or hypothecated in any way. Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of a
nontransferable Option or any right or privilege confirmed hereby contrary to
the provisions hereof, the Option and the rights and privileges confirmed hereby
shall immediately become null and void.

7. In the event of any merger, reorganization, consolidation, recapitalization,
stock dividend, or other change in corporate structure affecting the Company’s
Stock, any necessary adjustment shall be made in accordance with the provisions
of Section 4.4 of the Plan.

8. In the event of a Change of Control (as defined in Section 2.8 of the Plan),
the following provisions shall apply to the Option:

 

  (a)

If the Company is the surviving entity and any adjustments necessary to preserve
the intrinsic value of the Option Holder’s outstanding Option have been made, or
the Company’s successor at the time of the Change of Control irrevocably assumes
the Company’s obligations under the Plan and this Agreement or replaces the
Option Holder’s outstanding Option with stock options having substantially the
same intrinsic value and having terms and

 

3



--------------------------------------------------------------------------------

  conditions no less favorable to the Option Holder than those applicable to the
Option immediately prior to the Change of Control (collectively, an “Equitable
Assumption or Replacement”), and if the Option Holder’s employment is terminated
within two years following the date of such Change of Control either (i) by the
Company for any reason other than Cause or (ii) by the Option Holder for Good
Reason (as the terms “Cause” and “Good Reason” are defined in the Company’s
applicable Change of Control Agreement, the provisions of which are incorporated
herein by reference), then the Option shall vest on a pro rata basis upon
termination with the percentage that is exercisable to be determined by
multiplying (i) the percentage of the Option that has not yet vested and that
would have become exercisable on                    if Option Holder’s
employment had not terminated, expressed as a number of shares, by (ii) the
ratio of the number of months since the immediately preceding anniversary date
(or since the date of grant, if the termination occurs prior
to                    ) that Option Holder has been employed to the number of
months left in the Vesting Period. Partial months of employment will be counted
as full months for purposes of this proration calculation. To the extent the
Option is exercisable pursuant to this paragraph, it will be exercisable for the
remainder of the Option’s term.

 

  (b) If there is no Equitable Assumption or Replacement, then the Option shall
vest on a pro rata basis upon the Change of Control with the percentage that is
exercisable to be determined by multiplying (i) the percentage of the Option
that has not yet vested and that would have become exercisable
on                    if the Change of Control had not occurred, expressed as a
number of shares, by (ii) the ratio of the number of months since the
immediately preceding anniversary date (or since the date of grant, if the
Change of Control occurs prior to                    ) through the date of the
Change of Control to number of months left in the Vesting Period. Partial months
of employment will be counted as full months for purposes of this proration
calculation.

9. Any notice to be given to the Company shall be addressed to the President of
the Company at One TSYS Way, Columbus, Georgia 31901.

10. Nothing herein contained shall affect the right of the Option Holder to
participate in and receive benefits under and in accordance with the provisions
of any pension, insurance or other benefit plan or program of the Company as in
effect from time to time and for which the Option Holder is eligible.

11. Nothing herein contained shall affect the right of the Company, subject to
the terms of any written contractual arrangement to the contrary, to terminate
the Option Holder’s employment at any time for any reason whatsoever.

12. This Agreement shall be binding upon and inure to the benefit of the Option
Holder, his personal representatives, heirs, legatees. However, neither this
Agreement nor any rights hereunder shall be assignable or otherwise transferable
by the Option Holder except as expressly set forth in this Agreement or in the
Plan.

 

4



--------------------------------------------------------------------------------

13. If this Option and the Common Stock acquired upon exercise of this Option
are subject to recovery under any law, government regulation or stock exchange
listing requirement, the Option and the Common Stock shall be subject to such
deductions and clawback as may be required to be made pursuant to such law,
government regulation or stock exchange listing requirement (or any policy
adopted by the Company pursuant to any such law, government regulation or stock
exchange listing requirement) and the Committee, in its sole and exclusive
discretion, may require that Option Holder reimburse the Company all or part of
any payment or transfer related to this Option award and the Common Stock.

14. Any Common Stock Option Holder receives pursuant to the exercise of the
Option is subject to the TSYS Share Retention Policy for Senior Executives.

15. The Company has issued the Option subject to the foregoing terms and
conditions and the provisions of the Plan. Option Holder’s acceptance of the
Option shall be made by electronic acknowledgement of this Agreement, and Option
Holder agrees that his electronic acknowledgment of this Agreement shall be
considered the equivalent of his written signature.

 

5